DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is/are objected to because of the following informalities:  grammatical errors.  In line 9, “an second layer” should be “a second layer” and in lines 11-12, “raw material to each of a burner among burners of a burner group” should be “raw material to each burner among burners of a burner group”.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trommer et al. (US 2015/0143851 – hereinafter Trommer) in view of Fogliani et al. (US 2004/0237595).  
Regarding claim 1, Trommer (Fig. 3 and [0053]-[0055]) discloses a method of producing a porous glass fine particle body (“porous SiO2 soot body 3”) comprising depositing silica particles by deposition burners.  The silica particles are deposited layer by layer on a starting base material (“carrier 4”) is supplied to the burners, and the deposition process includes reciprocating the burners with a translational speed along the evolving soot body 3 between ends thereof, and the soot deposition process is terminated once the soot body has a diameter of 350 mm.  Trommer discloses the carrier tube is rotatable, but fails to specifically state during the layer-by-layer soot deposition process rotating the starting base material.  However, Trommer discloses an OVD method ([0019] and [0053]-[0055]) and Fogliani (Fig. 1, abstract, and [0005]) discloses in a conventional OVD process and in the Fogliani OVD Process, the core or mandrel (i.e. starting base material) is deposited while the mandrel rotates while the burner is reciprocating parallel to the mandrel.  Therefore, based on the additional teachings of Fogliani, it would be obvious to a person having ordinary skill in the art, in the OVD method of Trommer to rotate the starting base material of Trommer during the reciprocating of the burners along the longitudinal direction of the starting material during the deposition process.  
Trommer in view of Fogliani provides for rotating a starting base material while reciprocating burners supplied with raw material and reciprocating with a translational speed along the longitudinal direction of the rotating base material.  Based on the combination of Trommer in view of Fogliani, it would be obvious to a person having ordinary skill in the art, there is a first layer formation step including continuously forming in a longitudinal direction a first soot layer on a surface of a starting base material without a break and the first soot layer on a surface of the starting base material by the first translation of the burners along the starting material while supplying gas raw material.  The continuously forming in a longitudinal direction with a break is based on the method of Trommer in view of Fogliani providing for translation of the deposition burners with a translation speed along the longitudinal direction while the starting material is rotating.  Further, based on the disclosure of Trommer discussed above, it would be obvious to a person having ordinary skill in the art, translation of 
Regarding claim 5, Trommer ([0020]-[0021]) discloses a dehydration treatment of the soot body, such as chemically drying using chlorine or fluorine to remove hydroxyl groups.  While Trommer fails to explicitly state this is for removing water, it would be obvious to a person having ordinary skill in the art, the dehydration treatment removes water (i.e. hydroxyl groups), as understood by a person having ordinary skill in the art.  
Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trommer et al. (US 2015/0143851 – hereinafter Trommer) in view of Fogliani et al. (US 2004/0237595) as applied to claim1 above, and further in view of Hayakawa et al. (US 2020/0262735 – hereinafter Hayakawa).
Regarding claim 2, Trommer in view of Fogliani fails to disclose details of the first layer formation, such as the first layer formation comprises heating the first soot layer with a flame of a burner in the burner group that is different from a burner in the group that forms the first soot layer.  However, Hayakawa (Figures, abstract, [0044], [0054]-[0064]) discloses an OVD method with at least one burner, reciprocating the burner to a rod (i.e. starting material), and the band shape spiral pattern formed on the rod during deposition of a first layer and a second layer with a variation in the rotational speed and reciprocation speed of the burner.  In Figs. 5A, 5B, and 5C Hayakawa teaches different spiral patterns can be formed by the burner based on the width of the burner, the rotational speed of the 
Regarding claim 4, as discussed in the rejection of claim 2 above, based on the additional teachings of Hayakawa, it would be obvious to a person having ordinary skill in the art, the spiral deposition patterns taught by Hayakawa can be applied to a multi burner deposition process, and it would be obvious to a person having ordinary skill in the art, in the deposition process of Trommer in view of Fogliani, to apply spiral deposition patterns with no gaps or partial overlap to form a preform which has a variation rate of an outer diameter of 5% or less in a longitudinal direction to prevent issues with optical characteristics along the length of the preform.  Also discussed in the rejection of claim 2 above, as a result of trying to form a spiral deposition pattern with partial overlap, as taught by Hayakawa above, with the group of deposition burners taught by Trommer in view of Fogliani, it would be obvious to a person having ordinary skill in the art, in a layer by layer depositing with partial overlap in a spiral deposition pattern by burners in the process of Trommer in view Fogliani and Hayakawa that during the depositing there is a lead burner during translation of the burner across the rotating starting material and another burner or burners following the lead burner.  It would be obvious to a person having ordinary skill in the art, the lead burner deposits a first spiral layer that during translation of the deposition burners 4 along the starting material and the another burner/burners heats and deposits over a portion of the first spiral soot layer deposited by the lead burner on the rotating starting material.  Since the another burner/burners heats and deposits on a first soot layer formed by the lead burner, this provides for wherein the second layer formation comprises while the first layer formation step is performed, starting to supply the raw material to each of the burners of the burner group when each 
Regarding claim 6,  as discussed in the rejection of claim 2 above, based on the additional teachings of Hayakawa, it would be obvious to a person having ordinary skill in the art, the spiral deposition patterns taught by Hayakawa can be applied to a multi burner deposition process, and it would be obvious to a person having ordinary skill in the art, in the deposition process of Trommer in view of Fogliani, to apply spiral deposition patterns with no gaps or partial overlap to form a preform which has a variation rate of an outer diameter of 5% or less in a longitudinal direction to prevent issues with optical characteristics along the length of the preform.  Also discussed in the rejection of claim 2 above, as a result of trying to form a spiral deposition pattern with partial overlap, as taught by Hayakawa above, with the group of deposition burners taught by Trommer in view of Fogliani, it would partial overlap formed by the lead burner, this provides for a second layer formation step comprises forming the second soot layers in different regions of the rotating starting material in the longitudinal direction using different ones of the burners (i.e. another burner/burners) of the burner group.  It would be obvious to a person having ordinary skill in the art, the partial overlap deposited by the another burners of Trommer deposits in different regions from the lead burner to form partial overlap.  
Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2005/0092030 – hereinafter Balakrishnan).
Regarding claim 1, Balakrishnan (Figs. 1, 5, and 9, ([0002], [0010], [0016] and [0057]-[[0059]) discloses a method for producing an optical fiber preform having porous soot layers by the flow of gases and reactants towards a burner towards a starting base material (“mandrel 10” or “core cane 46”) while traversing a burner/burners in a longitudinal direction while rotating the starting base material.  Balakrishnan discloses an embodiment where a first soot layer (“insulating layer 48”) is formed by a multiple burner deposition process by traversing multiple burners 70, 72 but having only burner 70 lighted during the deposition of the first soot layer and once the first soot layer of the glass soot has been deposited by soot depositing burner 70, burner 72 is lighted and the additional soot layer 66 is deposited by both burners 70 and 72.  Balakrishnan further discloses wherein both burners 70 and 72 deposit soot onto glass rod 46, the forward traverse rate of the burners is greater during the deposition of the insulating layer 48 of glass soot than forward traverse rates of the burners during the deposition 
Regarding claim 3, as stated in the rejection of claim 1 above, Balakrishnan discloses an embodiment where a multiple burner deposition process by traversing multiple burners 70, 72 but having only burner 70 lighted during the deposition of the first soot layer and once the first soot layer of the glass soot has been deposited by soot depositing burner 70, burner 72 is lighted and the additional soot layer 66 is deposited by both burners 70 and 72.  With this disclosure, it would be obvious to a person having ordinary skill in the art, in the second formation step since burner 72 is not lighted until the first soot layer is deposited, that after the first layer formation step is completed, starting to supply the raw material gas to burner 72 when burner 72 is lighted.  The obviousness of starting to supply burner 72 with the raw material gas once it is lighted provides for a burner 72 in the burner group 
Regarding claim 5, in addition to the rejection of claim 1 above, Balakrishnan ([0019]) discloses removing water from the preform during drying or consolidation, and discloses ([0004]-[0005]) the silica reacts with water to from SiOH groups and the SiOH groups absorbs light strongly at 1380 nm in the optical fiber and may also degrade attenuation at other wavelengths, such as 1310 nm or 1550 nm.  Therefore, Balakrishnan discloses advantages to removing water from the preform, specifically attenuation, by drying and discloses the drying is performed at temperatures from about 800 to 1200 degrees C in chlorine.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method for producing an optical fiber preform, comprising removing water contained in the porous glass fine particle body obtained by the method of claim 1 in order to reduce the SiOH groups in the preform to prevent attenuation degradation.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2005/0092030 – hereinafter Balakrishnan) – alternate embodiment.
Regarding claim 1 – alternate embodiment, Balakrishnan (Figs. 1, 5, and 9, ([0002], [0010], [0016] and [0057]-[[0059]) discloses a method for producing an optical fiber preform having porous soot layers by the flow of gases and reactants towards a burner towards a starting base material (“mandrel 10” or “core cane 46”) while traversing a burner/burners in a longitudinal direction while rotating the starting base material.  Balakrishnan discloses an embodiment where a first soot layer (“insulating layer 48”) is formed by a multiple burner deposition process by traversing multiple burners 70, 72 but burner 72 is directed away from glass rod 46 and the additional soot layer 66 is deposited by both burners 70 and 72.  .  Balakrishnan further discloses wherein both burners 70 and 72 deposit soot onto glass rod 46, the forward traverse rate of the burners is greater during the deposition of the insulating layer 48 of glass soot than forward traverse rates of the burners during the deposition of the additional glass soot 
Regarding claim 4, as discussed in the alternate embodiment rejection of claim 1 above,  Balakrishnan discloses an embodiment where a first soot layer (“insulating layer 48”) is formed by a multiple burner deposition process by traversing multiple burners 70, 72 but burner 72 is directed away from glass rod.  With this disclosure, it would be obvious to a person having ordinary skill in the art, in the second formation step since burner 72 is lighted and directed away from glass rod 66 and burner 70 is depositing the first soot layer, that while the first layer formation step is being performed, raw material can be supplied to each burner of the burner group (70 and 72) since both burners are active.  
Regarding claim 5, in addition to the alternate embodiment rejection of claim 1 above, Balakrishnan ([0019]) discloses removing water from the preform during drying or consolidation, and discloses ([0004]-[0005]) the silica reacts with water to from SiOH groups and the SiOH groups absorbs 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LISA L HERRING/               Primary Examiner, Art Unit 1741